—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered February 20, 1998, convicting defendant upon her plea of guilty of the crime of criminal possession of a forged instrument in the second degree.
Defendant pleaded guilty to the crime of criminal possession of a forged instrument in the second degree and was sentenced to a prison term of 2 to 4 years. On appeal, she contends, inter alia, that CPL 410.91, which creates a sentencing option of parole supervision for a defendant with a history of controlled substance dependence, deprives her of equal protection of the law because she is not a drug-dependent individual. We rejected this argument in People v Kinch (237 AD2d 830, 831, lv denied 90 NY2d 860), wherein we observed that: “In view of the current nationwide drug crisis and the criminal conduct engendered thereby, it cannot be seriously argued that legislation targeting drug-dependent individuals and providing for intensive drug treatment in lieu of incarceration does not bear a reasonable relationship to some legitimate legislative objective” (id., at 831). Therefore, we find defendant’s equal protection challenge to be without merit. Defendant’s remaining contentions have been considered and found to be unpersuasive.
Cardona, P. J., Mikoll, Mercure, Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed.